DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suib (US 2006/0049101 A1) in view of Chiang (US 2016/0372802 A1) and Wu (US 2017/0263931 A1).
Regarding claims 1-4, 6-9, 11-16 & 19-20, Suib teaches a method of regenerating a cycled electrode by performing a thermal treatment under air at a temperature from about 80°C to about 200°C (it is noted that “about 200°C” can be reasonably interpreted to cover temperatures of 180°C to 220°C (i.e ± 10%)), wherein the cycled electrode comprises a free standing membrane (FSM) comprising an electrochemically active material including a self-supporting transition metal oxide such as cryptomelane type manganese dioxide OMS-2 nanofibers and a conductive additive such as multi-walled carbon nanotubes in the absence of a binder and a current collector ([0018]-[0023], [0031]-[0032], [0044]-[0050], [0055]-[0056] & [0062]-[0064]). Suib further teaches the FSM being used as a lithium secondary battery cathode ([0050]).												Suib is silent as to removing the cycled electrode from a battery with capacity fade and placing the regenerated electrode in the battery to restore capacity.						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to remove the FSM from a battery with capacity fade and place the FSM in the battery after performing Suib’s regeneration treatment in order to recycle the FSM such that the properties of the recycled FSM remained substantially the same as before as described in Suib ([0048] & [0063]). The removal of a cycled cathode from a battery with capacity fade and subsequent placement in the battery after a regeneration treatment to restore the capacity is known within the art in view of Chiang ([0016], [0022] & [0044]). 				Wu teaches an alpha type manganese oxide as a cathode active material having an initial capacity well over 100 mAh/g and which exhibits stable cycling up to 100 cycles (Fig. 4; [0008]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to recycle the cathode after at least 100 cycles because the alpha type manganese oxide exhibits stable capacity retention for up to 100 cycles as taught by Wu (Fig. 4; [0008]). Furthermore, as noted in Wu above, the capacity of the battery is affected by the number of cycles the battery undergoes. As shown in Fig. 4 of Wu, the battery experiences minimal capacity fade over 100 cycles. Thus, the cathode material does not require recycling after 100 cycles. However, it would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimal number of cycles the battery undergoes before experiencing significant performance deterioration through capacity fade. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). While Suib does not explicitly teach the regenerated electrode in a battery delivering a capacity above 100 mAh/g, Suib notes that the properties of the recycled FSM remain substantially the same after the recycling treatment. Accordingly, the capacity of the battery using the recycled FSM is expected to be substantially the same as the initial capacity of the battery before recycling the FSM (i.e above 100 mAh/g). 

Claims 5, 10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suib (US 2006/0049101 A1), Chiang (US 2016/0372802 A1) and Wu (US 2017/0263931 A1), as applied to claims 1-4, 6-9, 11-16 & 19-20 above, and further in view of Ban (US 2013/0065130 A1).
Regarding claims 5, 10 & 17-18, Suib as modified by Wu and Chiang teaches the method of claims 1, 7 & 12 but is silent as to electrode comprising no more than about 20% of the conductive additive based on the total weight of the electrode (claims 5, 10 & 17) and the nanostructured carbon being multi-walled carbon nanotubes, fullerenes or graphene (claim 18).		Ban teaches a binder-free, self-supporting electrode consisting essentially of an electrochemically active material which is a self-supporting transition metal oxide such as manganese oxide (i.e MnO2) and a conductive additive such as single walled carbon nanotubes and multi walled carbon nanotubes in the absence of a binder and a current collector, wherein the conductive additive makes preferably 5-10 wt% based on the total weight of the electrode ([0010]-[0011], [0026] & [0029]-[0032]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a multi-walled carbon nanotube in view of its suitability for the same intended purpose (i.e a conductive additive for a cathode of a lithium secondary battery) as taught by Ban ([0030]-[0031]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Moreover, it would have been obvious to limit the content of the conductive additive to less than 20 wt% based on the total weight of the electrode in order to maximize the capacity while ensuring adequate electrical conductivity and mechanical integrity within the cathode as taught by Ban ([0027] & [0030]). 		     


Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Primary Examiner, Art Unit 1727